Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving/transmitting/control section that…in claims 10-13 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least [0121], [0131], [0143] and [0154] of the publication of the instant application that maps the above claimed sections to at least a receiver/transmitter/control circuit, respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 19-20 recite “the control section controls transmission of the HARQ-ACK in a repeated transmission unit of a downlink shared channel” which is vague and indefinite because the plurality of downlink channels is scheduled/received in downlink (DL) and wherein corresponding HARQ codebook is supposed to be transmitted via uplink (UL) channel and not a downlink (DL) shared channel as claimed.  Thus, it is not clear nor known how said HARQ codebook, corresponding to the DL transmissions, could be transmitted in a DL channel.  Therefore, it is not known the metes and the bounds of the claimed invention.  Based on the prior art, the claims will be interpreted as it is well-known in the art, wherein PDSCH(s) are scheduled/received in the DL channel(s) and the corresponding HARQ codebook is to be transmitted via uplink (UL) channel(s).
Claim 23 is rejected because of its dependency on the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-17, 19, 21 and 23 are rejected under 35 U.S.C. 102 a1 as being anticipated by CATT (R1-1806301, pgs.1-7) submitted in IDS.
For claim 10, Catt discloses a terminal (see at least pg.1: section 2.1 and wherein PDSCH (downlink (DL) channel) is a channel that is scheduled/transmitted by a base station (BS) in the DL and received by a terminal (UE) and wherein BSs/UEs comprise of at least transmitter, receiver and processor (control circuit)) comprising: a receiving section that receives a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (see at least pg.1: section 2.1 and/or Fig.2; UE (receiver) receives PDSCH (downlink shared channel) repetition (same symbol) applied across a plurality of contiguous slots (at least n+2 to n+7) based on configured repetition factor p); and a control section that controls to transmit a transmission acknowledgement signal (HARQ-ACK) for reception of the downlink shared channel in the plurality of slots, by using a HARQ-ACK codebook in a certain slot (see at least pg.1: section 2.1 and/or Fig.3; UE (processor that controls the transmitter) that schedules/transmits HARQ-ACK codebook for reception of DL channel (at least n+2 to n+7) at timing determined according to the last PDSCH slot (n+7) and wherein PUCCH (HARQ-ACK) is scheduled/transmitted in a certain slot (slot n+9)).
For claim 11, Catt further discloses wherein the control section determines the certain slot based on a last slot in a time direction among the plurality of slots (see at least section 2.1 and/or Fig.3; UE (processor that controls the transmitter) schedules/transmits HARQ-ACK codebook for reception of DL channel (at least n+2 to n+7) at timing based on the last PDSCH slot (n+7) and wherein PUCCH (HARQ-ACK) is scheduled/transmitted in slot n+9)).
For claim 13, Catt further discloses wherein, when repeated transmission of a plurality of downlink shared channels is respectively scheduled based on different downlink control information (see at least pg.1: section 2.1; each DL slot has a corresponding PDCCH (downlink control information)), the control section controls transmission of the HARQ-ACK in a repeated transmission unit of a downlink shared channel (see at least pg.1: section 2.1 and/or Fig.3; Scheduling/transmitting HARQ-ACK codebook for the PDSCHs).
For claim 14, Catt further discloses wherein the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi-statically configured (see at least pg.1: section 2.1; semi-static HARQ-ACK codebook).
Claim 15 is rejected for same reasons as claim 10 since they are related as method to apparatus (terminal).
For claim 16, Catt discloses a base station (see at least pg.1: section 2.1 and wherein PDSCH (downlink (DL) channel) is a DL channel that is scheduled/transmitted by a base station (BS) to a terminal (UE) and wherein BSs/UEs comprise of at least transmitter, receiver and processor (control circuit)) comprising: a transmitting section that transmits a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (see at least pg.1: section 2.1 and/or Fig.2; BS (transmitter) transmits PDSCH (downlink shared channel) repetition (same symbol) applied across a plurality of contiguous slots (at least n+2 to n+7) based on configured repetition factor p); and a control section that controls to receive, in a certain slot, a transmission acknowledgement signal (HARQ-ACK) codebook including a HARQ-ACK for reception of the downlink shared channel in the plurality of slots (see at least pg.1: section 2.1 and/or Fig.3; BS (processor that controls the receiver) that receives HARQ-ACK codebook to acknowledge the reception of DL channel (at least n+2 to n+7) by the UE at timing determined according to the last PDSCH slot (n+7) and wherein PUCCH (HARQ-ACK) is received in a certain slot (slot n+9)).
Claim 17 is rejected for same reasons as the combined claims 10 and 16.
For claim 19, Catt further discloses wherein, when repeated transmission of a plurality of downlink shared channels is respectively scheduled based on different downlink control information (see at least pg.1: section 2.1; each DL slot has a corresponding PDCCH (downlink control information)), the control section controls transmission of the HARQ-ACK in a repeated transmission unit of a downlink shared channel (see at least pg.1: section 2.1 and/or Fig.3; Scheduling/transmitting HARQ-ACK codebook for the PDSCHs slots).
For claim 21, Catt further discloses wherein the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi-statically configured (see at least pg.1: section 2.1; semi-static HARQ-ACK codebook).
For claim 23, Catt further discloses wherein the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi-statically configured (see at least pg.1: section 2.1; semi-static HARQ-ACK codebook).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Catt in view of Yi et al (US 10,581,579).
For claim 12, Catt discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control section determines the certain slot based on a value indicated by downlink control information used for scheduling the downlink shared channel or a value configured by higher layer signaling.  However, Yi discloses in at least col.18 lines 43-49 and col.22 lines 4-23 that a UE 900 including at least a processor (control section) that determines a certain subframe/slot for ACK/NACK transmission based on time offset value (claimed value) indicated in DL grant (downlink control information)).  Thus, it would have been obvious the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yi into the method/apparatus of Catt for the purpose of at least dynamically configuring the transmission resource of the HARQ-ACK based on the indicated value by the base station and therefore having a flexible and centralized system.
For claim 18, Catt discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control section determines the certain slot based on a value indicated by downlink control information used for scheduling the downlink shared channel or a value configured by higher layer signaling.  However, Yi discloses in at least col.18 lines 43-49 and col.22 lines 4-23 that a UE 900 including at least a processor (control section) that determines a certain subframe/slot for ACK/NACK transmission based on time offset value (claimed value) indicated in DL grant (downlink control information)).  Thus, it would have been obvious the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yi into the method/apparatus of Catt for the purpose of at least dynamically configuring the transmission resource of the HARQ-ACK based on the indicated value by the base station and therefore having a flexible and centralized system.
For claim 20, Catt further discloses wherein, when repeated transmission of a plurality of downlink shared channels is respectively scheduled based on different downlink control information (see at least pg.1: section 2.1; each DL slot has a corresponding PDDCH (downlink control information)), the control section controls transmission of the HARQ-ACK in a repeated transmission unit of a downlink shared channel (see at least pg.1: section 2.1 and/or Fig.3; Scheduling/transmitting HARQ-ACK codebook for the PDSCHs slots).
For claim 22, Catt further discloses wherein the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi-statically configured (see at least pg.1: section 2.1; semi-static HARQ-ACK codebook).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467